internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc dom p si plr date date number release date re legend settlor a settlor b_trust a_trust b_trust c trustee son spouse grandchild a grandchild b date date date this is in response to your letter dated date and prior correspondence submitted by your authorized representatives in which you requested several ruling concerning the partition of three trusts settlor a and settlor b created trust a an irrevocable_trust on date trust b was created under article five of settlor a’s revocable_trust agreement dated date trust b became irrevocable on date when the settlor a waived his right to modify trust b_trust c was created under article five of settlor b’s revocable_trust agreement dated date trust b became irrevocable on date when the settlor b waived her right to modify trust b the terms of trust c are identical to those of trust b except for the name of the settlor each trust was established for the benefit of son and his children grandchild a and grandchild b and their respective children and other issue son is deceased son’s wife spouse is also deceased both grandchild a and grandchild b are now living and each has issue now living_trust a provides that on the death of son and during the joint lives of grandchild a and grandchild b the trustee is to pay one-fourth of the trust income to grandchild a one-fourth to the living issue of grandchild a by representation one-fourth to grandchild b and one-fourth to the living issue of grandchild b by representation upon the death of grandchild a if survived by grandchild b the one-fourth share of income payable to grandchild a is to be paid to his living issue by representation upon the death of the last surviving issue of grandchild a if grandchild a is living the share of income that would have been payable to the issue of grandchild a if living is to be paid to grandchild a if grandchild a is not living then the income is to be paid to grandchild b similar dispositive provisions apply to the income payable to grandchild b and grandchild b’s issue upon the death of the survivor of grandchild a and grandchild b one-half of the income is to be paid to the living issue of grandchild a by representation and one-half is to be paid to the living issue of grandchild b by representation in the event that all of the issue of grandchild a die during the trust term then the income payable to the issue of grandchild a is to be paid to the living issue of grandchild b by representation similar provisions apply with respect to the one-half share of income payable to the issue of grandchild b upon the termination of trust a the corpus is to be divided into two halves with one half to be distributed to the living issue of grandchild a by representation and one half to be distributed to the living issue of grandchild b by representation at termination if grandchild a dies without surviving issue then the entire corpus is to be distributed to the living issue of grandchild b by representation similar provisions apply with respect to the one-half share of corpus payable to the issue of grandchild b_trust a terminates upon the death of the survivor of son grandchild a grandchild b and six named great-grandchildren provided however that after the death of the survivor of son grandchild a and grandchild b_trust a will terminate on the day that the youngest of the six named great-grandchildren attains age or earlier if the five oldest attain age and the youngest does not survive all six of the named great- grandchildren have already attained the age of under the terms of trust a the trustee also has the discretion to distribute corpus if the trustee deems it necessary and proper for the maintenance support or education of an income_beneficiary any distribution of corpus is to be charged against the share of principal which may thereafter be distributed to such income_beneficiary it is represented that no such distributions have been made to any living beneficiary of trust a the dispositive provisions of trust b and trust c with respect to periods after the death of settlor a settlor b son and spouse are substantially_similar to the dispositive provisions of trust a in addition no discretionary distributions of corpus have been made to any living beneficiaries of trust b or c trust a_trust b and trust c each own marketable_securities and undivided interests in timberland the trustee proposes to petition state court to partition trust a_trust b and trust c each into two separate trusts trust a into trust a-1 and trust a-2 trust b into trust b-1 and trust b-2 trust c into trust c-1 and trust c-2 trust a-1 trust b-1 and trust c-1 will be held primarily for the benefit of grandchild a and his issue trust a-2 trust b-2 and trust c-2 will be held primarily for the benefit of grandchild b and her issue each trust will receive one-half of the fair_market_value of the marketable_securities with a cash adjustment for fractional shares and one-half of the fair_market_value of the undivided_interest in timberland after partition each partitioned trust will have the same terms as the original trust except where necessary to reflect the fact that an original trust now has two partitioned trusts consistent with the terms of trusts a b and c in certain cases grandchild a and his issue will have contingent rights with respect to trust a-2 trust b-2 and trust c-2 and in certain cases grandchild b and her issue will have contingent rights with respect to trust a-1 trust b-1 and trust c-1 specifically trust a-1 will provide that during the joint lives of grandchild a and grandchild b and during the life of the survivor of them the trustee will pay one-half of the trust income to grandchild a and one-half to the living issue of grandchild a by representation trust a-1 will provide that if grandchild a dies before grandchild b the issue of grandchild a will take his share of the trust income by right of representation if all issue of grandchild a die before the survivor of grandchild a and grandchild b then from and after the death of the survivor of such issue any income which such issue would have taken if living will be paid to grandchild a if living or if not to grandchild b upon the death of the survivor of grandchild a and grandchild b the net_income of the trust estate will be paid over in equal shares to the issue of grandchild a by right of representation in the case that all of the issue of grandchild a shall die during the trust term the share which they would have taken if living will be paid over to the issue of grandchild b by right of representation upon termination of trust a-1 the principal of the trust estate will be transferred to the issue of grandchild a who shall be then living by right of representation or if none of them are then living to the issue of grandchild b who are then living by right of representation if the trustee makes a payment out of principal to grandchild a or his issue the payment will be made equally out of the principal of trust a-1 and trust a-2 any payment of principal so made will be charged against the share of principal which is thereafter given to such beneficiary or the issue of such beneficiary and one-half thereof will be restored to trust a-2 trust a-1 terminates upon the death of the survivor of son grandchild a grandchild b and three named children of grandchild a who are among the six great-grandchildren named in the termination provision of trust a provided however that after the death of the survivor of son grandchild a and grandchild b_trust a-1 will terminate on the day that the youngest of the three named children attains age or earlier if the two oldest attain age and the youngest does not survive trust a-2 will contain terms identical to trust a-1 except for differences resulting from the fact that grandchild b and the issue of grandchild b will be the primary beneficiaries of trust a-2 and grandchild a and the issue of grandchild a will be the contingent beneficiaries of trust a-1 the dispositive provisions of trust b-1 and trust c-1 are substantially_similar to the dispositive provisions of trust a-1 and the dispositive provisions of trust b-2 and trust c-2 are substantially_similar to the dispositive provisions of trust a-2 section of the california probate code provides that a trustee has the power to effect distribution_of_property and money in divided or undivided interests and to adjust resulting differences in valuation a distribution_in_kind may be made pro_rata or non-pro rata section provides that the court shall partition allot or otherwise divide the property so that each party receives property with a value proportionate to the value of the party’s interest in the whole it is represented that no additions have been made to the trusts after date the following rulings have been requested the proposed partition of the trusts as described above will not cause any distribution from or any termination of any interest in the original trusts or the partitioned trusts thereto to be subject_to the generation-skipping_transfer gst imposed under sec_2601 the proposed partition of the trusts as described above will not cause the original trusts the partitioned trusts or any beneficiary to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 of the internal_revenue_code under sec_1015 the basis of each partitioned trust in each asset received from the corresponding original trust as a result of the proposed partition will be the same as such original trust’s basis in the asset pursuant to sec_1223 of the code the holding_period of each partitioned trust for each asset received from its corresponding original trust as a result of the proposed partition of the trusts along family lines will include such original trust's holding_period for that asset ruling_request sec_2601 of the code imposes a tax on every generation- skipping transfer section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is otherwise exempt from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust are subject_to the provisions of chapter in general any modification of an irrevocable_trust that results in a change in the quality value or timing of any interest in the trust will cause the trust to lose exempt status in the present case it has been represented that no additions have been made to trusts a b or c after date further the proposed division of trusts a b and c as described will not affect the quality value or timing of any beneficial_interest under the original trust in this regard we noted that the great-grandchildren designated in the provisions providing for the termination_date of trust a_trust b and trust c have all attained age thus trusts a-1 a-2 b-1 b-2 c- and c-2 will all terminate at the same time as provided in trusts a b and c provided that the resulting trusts are funded as described above and provided further that no additions are made to the trusts we conclude the proposed partition of the trusts will not cause any distribution from or any termination of any interest in the trusts or the resulting trusts thereto to be subject_to the generation-skipping_transfer_tax imposed under sec_2601 ruling_request sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to a make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 of the code the present case is distinguishable from revrul_69_486 because it has been represented that california law authorizes the trustee to make a non-pro rata distribution_of_property in_kind without any agreement by the beneficiaries thus the new trusts to be created are not required to receive pro_rata distributions for each asset of the three original trusts accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the three original trusts 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 of the code in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite- in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans since all six of the great-grandchildren named in the provisions providing for the termination of trusts a b and c have attained the age of trusts a-1 a-2 b-1 b-2 c-1 and c-2 will terminate at same time as the original trusts it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries of trusts a-1 a-2 b-1 b-2 c-1 and c-2 will not differ materially from their interests in trusts a b and c the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since the original trusts are to be partitioned but all other provisions of the trusts will remain unchanged other than changes described above which are necessary to ensure that the beneficiaries of the original trusts will be entitled to the same benefits under the partitioned trusts thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries therefore the beneficiaries of trusts a b and c and of the six partitioned trusts will not realize gain_or_loss under sec_1001 of the code as a result of the proposed transaction for the same reasons the three original trusts and the six partitioned trusts also will not realize gain_or_loss under sec_1001 ruling_request sec_3 sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by gift bequest or devise the basis is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer is made sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which that taxpayer has held property however acquired there is included the period for which the property was held by any other person if under chapter of the code the property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person because the partition of trust a b and c will not constitute a sale_or_other_disposition for purposes of sec_1001 pursuant to sec_1_1001-1 no gain_or_loss will result accordingly we conclude that the bases of the assets in the partitioned trusts trusts a-1 a-2 b-1 b-2 c-1 and c-2 will be same as the bases of those assets in the original trusts before the partition in addition we conclude that the holding_period of each partitioned trust for each asset received from its corresponding original trust as a result of the proposed partition of the original trusts along family lines will include such original trust’s holding_period for that asset except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely assistant chief_counsel passthroughs and special industries by geroge l masnik chief branch enclosure copy for purposes
